Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  April 21, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  150725(195)(198)                                                                   Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  MARKELL VANSLEMBROUCK, Minor, by and                                            Bridget M. McCormack
  through ERIC BRAVERMAN, Conservator,                                                  David F. Viviano
                                                                                   Richard H. Bernstein,
              Plaintiff-Appellee,                                                                     Justices
  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
                                                             SC: 150725
  v                                                          COA: 309680
                                                             Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Defense Trial
  Counsel and the Michigan Association for Justice to participate as amici curiae are
  GRANTED. The amicus brief submitted by the Michigan Association for Justice on
  April 14, 2015, is accepted for filing. An amicus brief from the Michigan Defense Trial
  Counsel will be accepted for filing if submitted on or before May 7, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 21, 2015